Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 10, 12-15, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shen (US 11,037,281).
As to claim 1, Shen discloses a method for processing images, comprising: 
 	acquiring a target image (fig. 2, S101, col. 5, lines 8-10); 
 	5detecting a plurality of human face key points of a three-dimensional human face in the target image (fig. 2, S105, col. 6, lines 2-37); 
 	acquiring a virtual makeup image, wherein the virtual makeup image comprises a plurality of reference key points, the reference key points indicating human face key points of a two-dimensional human face (lines 38-67); and 

	As to claim 3, Shen discloses25 the method according to claim 1, wherein said acquiring the target image fused with the virtual makeup image comprises: 
 	acquiring a plurality of first combined areas which do not overlap with one another, wherein each of the plurality of first combined areas is acquired by combining at least three 42human face key points in the target image (col. 7, lines 20-22, col 8, lines 3-21, e.g., triangular patches); 
 	acquiring a plurality of second combined areas which do not overlap with one another, wherein each of the plurality of second combined areas is acquired by combining reference key points corresponding to the at least three human face key points of a corresponding first 5combined area (col. 7, lines 20-22, col 8, lines 3-21, e.g., triangular patches); and 
 	acquiring the target image fused with the virtual makeup image by fusing the virtual makeup image and the target image with each of the first combined areas coinciding with a corresponding second combined area in the virtual makeup image (col. 7, lines 31-40, col 9, lines 1-12).  
	As to claim 4, Shen discloses25 the method according to claim 3, wherein: 
 	said acquiring the plurality of first combined areas which do not overlap with one another comprises: combining at least three human face key points each time from the plurality of human face key points for multiple times according to a preset sequence of the plurality 15of human face key points, to acquire the plurality of first combined areas which do not overlap with one another (col. 7, lines 20-22, col 8, lines 3-21, e.g., multiple triangular patches are obtained); and 
 	said acquiring the plurality of second combined areas which do not overlap with one another comprises: combining at least three reference key points each time from the plurality of 20reference key points for multiple times according to a preset sequence of the plurality of reference key points, to 
 	As to claim 5, Shen discloses25 the method according to claim 3, wherein said fusing the virtual makeup image and 25the target image with the each of the reference key points in the virtual makeup image aligned with the corresponding human face key point comprises: adjusting a size and angle of each of the second combined areas based on a size and angle of a corresponding first combined area, and covering the corresponding first combined area with the adjusted second combined area (col. 6, lines 52-56, col. 7, lines 20-30).  
	As to claim 6, Shen discloses25 the method according to claim 1, wherein said acquiring the target image fused with the virtual makeup image comprises: 
 	acquiring first sequence identifiers of the plurality of human face key points and second sequence identifiers of the plurality of reference key points, wherein the first sequence 5identifiers have a one-to-one correspondence with the second sequence identifiers another (col. 7, lines 20-22, col 8, lines 3-21, e.g., sequence of triangular patches are obtained); and 
 	acquiring the target image fused with the virtual makeup image by fusing the virtual makeup image and the target image with each of the reference key points in the virtual makeup image aligned with a human face key point having a corresponding sequence identifier (col. 7, lines 31-40, col. 8, lines 3-21, col 9, lines 1-12). 
As to claims 10, 12-15, these claims recite features similar to features recited in claims 1, 3-6.  Therefore, they are rejected for reasons similar to those discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claim(s) 2, 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 11,037,281) in view of Viklund (US 10,467,793).
	As to claim 2, Shen does not disclose the following. However, Viklund discloses wherein said acquiring the virtual makeup image comprises: 
 	detecting a plurality of human face key points of a three-dimensional human face in a first template image (col. 5, lines 47-63, col. 6, lines 65-67); 
 	acquiring a second template image by tiling the three-dimensional human face in the first template image, wherein the second template image comprises a two-dimensional human face and a plurality of human face key points of the two-dimensional human face (col. 7, lines 19-33, col. 8, lines 58-68); and 

It would have been obvious to one of ordinary skill in the art to replace the virtual makeup image in Shen with the virtual makeup image as taught by Savvides since doing this would amount to a simple substitution of one known element for another in order to obtain predictable results.
As to claims 11, 20, these claims recite features similar to features recited in claim 2.  Therefore, they are rejected for reasons similar to those discussed above.
Claim 7-9, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 11,037,281) in view of Savvides (US 2012/0183238).
As to claim 7, Shen does not disclose the following. However, Savvides discloses wherein said 
acquiring the virtual makeup image comprises: acquiring a virtual makeup image set comprising a plurality of virtual makeup images arranged in sequence (Savvides, para. 0038); and 
 	15selecting one virtual makeup image from the virtual makeup images each time according to the sequence of the virtual makeup images (Savvides, para. 0039). 
It would have been obvious to one of ordinary skill in the art to replace the virtual makeup image in Shen with virtual makeup image as taught by Savvides since doing this would amount to a simple substitution of one known element for another in order to obtain predictable results.
	As to claim 8, Shen does not disclose the following. However, Savvides discloses wherein said acquiring the target image comprises: 
 	acquiring a video frame sequence comprising a plurality of video frames arranged in 20sequence (Savvides, para. 0060); and 
 	selecting a video frame from the video frames according to the sequence of the video frames (Savvides, para. 0060). 

	As to claim 9, the combination of Shen and Savvides discloses the method according to claim 8, wherein said acquiring the virtual makeup image 25comprises:  
 	acquiring a virtual makeup image set comprising a plurality of virtual makeup images arranged in sequence (Savvides, para. 0038, 0062); and 
 	selecting a virtual makeup image having a same sequential number with a currently acquired target image from the plurality of virtual makeup images (Savvides, para. 0039, 0062).
As to claims 16-18, these claims recite features similar to features recited in claims 7-9.  Therefore, they are rejected for reasons similar to those discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/PHUOC TRAN/Primary Examiner, Art Unit 2668